DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/28/2022 has been entered.  Claims 2-3 have been cancelled.  Therefore, claims 1 and 4-9 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A METAL WIRING CONNECTED TO A TRANSPARENT COUNTER ELECTRODE AND OVERLAPPING A DRAIN ELECTRODE OF A THIN FILM TRANSISTOR”

In the Claims:
Claim 7 has been amended as follows:
		In claim 7 lines 18-19, the phrase “the first insulating film and the second insulating film” has been replaced with the following:
		--the first inorganic insulating film and the second inorganic insulating film--

Authorization for this examiner’s amendment was given in a telephone interview Juan Carlos A. Marquez (Reg. No. 34,072) on 2/7/2022.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 1, in particular, an organic insulating film on the first substrate; a first inorganic insulating film laminated on the organic insulating film; a second inorganic insulating film laminated on the first inorganic insulating film; an alignment film covering the second inorganic insulating film; a thin film transistor between the first substrate and the organic insulating film; a transparent pixel electrode between the organic insulating film and the alignment film; a transparent counter electrode between the organic insulating film and the alignment film; and a metal wiring between the organic 
The prior art does not disclose the display device of claim 5, in particular, an organic insulating film on the first substrate; a first inorganic insulating film laminated on the organic insulating film; a second inorganic insulating film laminated on the first inorganic insulating film; an alignment film covering the second inorganic insulating film; a thin film transistor between the first substrate and the organic insulating film; a transparent pixel electrode between the organic insulating film and the alignment film; a transparent counter electrode between the organic insulating film and the alignment film; and a metal wiring between the organic insulating film and the alignment film, wherein the metal wiring is connected to the transparent counter electrode, the metal wiring is between the second insulating film and the alignment film, and a part of the metal wiring overlaps a drain electrode of the thin film transistor. The closest prior art of Fujita et al. (U.S. 2007/0171319) discloses a first inorganic insulating film (53, Fig. 7) laminated on the insulating film (51, Fig. 7); a second inorganic insulating film (50, Fig. 7) laminated on the first inorganic insulating film (second inorganic insulating film 50 laminated on rear surface of the first inorganic insulating film 53, Fig. 7); an alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7) covering the second inorganic insulating film (50, Fig. 7); a transparent pixel electrode (10, Fig. 7) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7); a transparent counter electrode (20, Figs. 6-7) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7); and a metal wiring (34, Figs. 6-7) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7), 
The prior art does not disclose the display device of claim 7, in particular, an organic insulating film on the first substrate; a first inorganic insulating film laminated on the organic insulating film; a second inorganic insulating film laminated on the first inorganic insulating film; an alignment film covering the second inorganic insulating film; a thin film transistor between the first substrate and the organic insulating film; a transparent pixel electrode between the organic insulating film and the alignment film; a transparent counter electrode between the organic insulating film and the alignment film; and a metal wiring between the organic insulating film and the alignment film, wherein the metal wiring is connected to the transparent counter electrode, the transparent pixel electrode is connected to a source electrode of the thin film transistor at a region where the organic insulating film is not formed, the metal wiring is between the first inorganic insulating film and the second inorganic insulating film, and a part of the metal wiring overlaps a drain electrode of the thin film transistor.  The closest prior art of Fujita et al. (U.S. 2007/0171319) discloses a first inorganic insulating film (53, Fig. 7) laminated on the insulating film (51, Fig. 7); a second inorganic insulating film (50, Fig. 7) laminated on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.